The majority opinion in this case holds that there was a labor dispute. The last paragraph of the opinion reads as follows:
"The facts recited above establish the existence of a labor dispute, hence injunction will not lie to prohibit respondent labor union and its members from peacefully picketing appellant's motorship Garland for the purpose of completely unionizing that vessel's crew, of which four were members *Page 814 
of the union. Rem. Rev. Stat. (Sup.), § 7612-1 [P.P.C. § 695-1]et seq."
The majority opinion, by this holding, comes to the conclusion that Rem. Rev. Stat. (Sup.), § 7612-1, is a valid statute, which restrains the courts of the state of Washington from issuing any injunction in a labor dispute. This question has been decided adversely to the opinion by this court in Blanchard v. GoldenAge Brewing Co., 188 Wash. 396, 63 P.2d 397. In that case, we concluded that a labor dispute existed.
That the question of the constitutionality of the above-mentioned statute was before the court in that case, is shown by the following excerpt from the cited case:
"The question now presented to us is whether the court had power and authority to issue the restraining orders. Appellant rests his contention that the court had no such power or authority on chapter 7, Laws of 1933, Ex. Ses., p. 10, § 1, Rem. Rev. Stat. (Sup.), § 7612-1 [P.C. § 3467-21], which is a part of the labor disputes act. That section reads as follows:
"`No court of the State of Washington or any judge or judges thereof shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in a strict conformity with theprovisions of this act; nor shall any such restraining order or temporary or permanent injunction be issued contrary to the public policy declared in this act.' (Italics ours.)"
In that case, this court concluded that the section of the statute quoted in the majority opinion in this case, was unconstitutional.
In deciding the Blanchard case, this court referred to the manner in which our government is set up, and mentioned the powers and liabilities given to each one of the branches of our government — that is, the executive, legislative, and judicial departments. I quote again from the Blanchard case in order to show just exactly what this court decided:
"Thus, by the constitution, and independently of any legislative enactment, the judicial power over cases in equity has been vested in the courts, and, in the absence of any *Page 815 
constitutional provisions to the contrary, such power may not be abrogated or restricted by the legislative department. Any legislation, therefore, the purpose or effect of which is to divest, in whole or in part, a constitutional court of its constitutional powers, is void as being an encroachment by the legislative department upon the judicial department.
"The writ of injunction is the principal, and the most important, process issued by courts of equity, it being frequently spoken of as the `strong arm of equity.' Its function is to furnish preventive relief against irreparable mischief or injury. Its object and purpose is to preserve and keep things instatu quo until otherwise ordered, and to restrain an act which, if done, would be contrary to equity and good conscience. 14 R.C.L. 639. The granting or withholding of an interlocutory injunction is addressed to the sound discretion of the court, to be exercised according to the circumstances of the particular case. While utmost care and caution are to be observed in the exercise of the jurisdiction, and while the relief sought is to be granted only upon a clear showing of necessity in order to afford immediate protection of a complainant's right, yet, when these essentials have been satisfied, it is the duty of the court to exercise its equity power and grant the necessary relief.
"In the light of the foregoing constitutional provisions and equity principles, we turn our attention to the act under consideration.
"From beginning to end, it breathes the spirit of limitation upon the jurisdiction of the court. Its title, by its very terms, announces a limitation on `the powers of the courts of this state.' Section after section begins with the formula that
"`No court of the State of Washington or any judge or judges thereof shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute,'
except under the restrictions imposed by the act. If the act has any purpose at all, manifestly it is to deprive the courts of the equity powers which they had customarily and rightfully been exercising.
"It is no answer to say that the act seeks to prevent the courts from enjoining workingmen from doing what they have the right to do. In so far as the act denominates such rights as are lawful, it is but declaratory of what the law has been in this state for many years." *Page 816 
The Blanchard case was decided by this court in December, 1936. There has been no criticism of that opinion, and no effort to overrule it. It stands as the law of the state of Washington up to the present time.
I make these statements and write this dissent to call the attention of the members of this court to the fact that the majority opinion entirely overrules the Blanchard case.Blanchard v. Golden Age Brewing Co. was properly decided by this court, and should remain the law.